Citation Nr: 1811936	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-29 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis B.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

3.  Entitlement to service connection hepatitis B.  

4.  Entitlement to service connection hepatitis C.  


REPRESENTATION

Appellant represented by:	C. R. Burkhart, Attorney




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1971.  

This case comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2017, the Veteran presented sworn testimony during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


The issues of entitlement to service connection for hepatitis B and entitlement to service connection for hepatitis C addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for liver disease/cancer was denied in a February 2006 rating decision in part on the basis that there was no current diagnosis.

2.  The Veteran did not file a notice of disagreement for the February 2006 rating decision, and that decision became final.

3.  Evidence received since the February 2006 rating decision relates to unestablished facts necessary to substantiate the service connection claim for stiff neck.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the Veteran's claim for service connection for hepatitis B is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  New and material evidence has been received, and the Veteran's claim for service connection for hepatitis C is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for liver disease/cancer as a result of exposure to herbicides was denied in a February 2006 rating decision.  The RO found that the medical records did not show complaints, treatment, or a diagnosis of a liver disease/cancer during military service.  As there was no evidence of a current diagnosis of liver disease/cancer, entitlement to service connection was denied.

The evidence received since the February 2006 rating decision includes a VA examination ndicating that the Veteran has a current diagnosis of hepatitis B and hepatitis C.  The Veteran also testified credibly at his November 2017 Board hearing that he exhibited symptoms of hepatitis, including jaundice.  

The evidence is new, as it was not previously considered, and material, as it pertains to unestablished facts of the claims, i.e., evidence of a hepatitis B and hepatitis C diagnosis; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, reopening of the previously denied claim is appropriate.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hepatitis B is reopened; to this extent only, the Veteran's appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for hepatitis C is reopened; to this extent only, the Veteran's appeal is granted. 


REMAND

The Veteran received a VA examination in January 2014 and the examiner noted diagnoses of hepatitis B and hepatitis C from October 2013.  The examiner, however, did not provide an opinion with regard to the etiology of the Veteran's disabilities.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision.").  Therefore, this claim must be remanded for a new examination.
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis B and hepatitis C.  The examiner should review the claims folder and note such review in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis B and hepatitis C had their onset or are otherwise related to the Veteran's military service.  

The examiner is asked to take into account the Veteran's experiences during service, including his contentions that he received inoculations in service with a contaminated inoculator, and donated blood and plasma during service.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veterans claims for service connection for hepatitis B and C.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


